DETAILED ACTION
This office action is in response to the application filed February 7, 2022. 
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive. Specifically, in the remarks of February 7, Applicant’s arguments regarding the teachings of Kalogeropulos In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g. “specialized types of registers” within a specialized RISC processor”, ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, applicant argues that the Examiner conflates “registers” and “register files” a contention with which the Examiner respectfully disagrees. Instead, in reading and interpreting the claim language the Examiner maintains that the claimed “configured to select one of a group of register types…” is anticipated by the teachings of Kalogeropulos which selects between registers in a first register file and register a second register file. This interpretation of of “group of register types” is consistent with the further language in applicant’s claim 2 “group of register types comprises: first registers of a first register file…and second registers of a second register file…” Applicant’s claim 1 as written do not include limitations on the what characteristics of “register types” constitute different “groups of register types” and a broad but reasonable interpretation, especially in view of the language of claim 2 cited above, includes the group of registers in a first file, and separately the group of registers in a second file. Insomuch as Applicant intends the “register types” or “specialized registers” to be distinguished from each other based on specific characterstics other than the register file in which they are disposed, Applicant is free to amend the claims to clarify this, but such a limitation will not be read into the claim. The rejection, therefore, is respectfully maintains. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-7,9,10,11, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Kalogeropulos” (US PG Publication 2011/0161945). 

Regarding Claim 1, Kalogeropulos teaches: 
1. A compiler configured to generate executable code based on source code, wherein the source code comprises a plurality of variables, the compiler comprising an executable code generator configured to allocate a register to each of the source code variables, wherein the executable code generator is configured to select one of a group of register types to be allocated for each variable,  (¶30 “As described in further detail below, compiler 130 may perform at least front-end semantic processing and machine-independent code translation.  Following other optimizations and machine-dependent translation, the register allocator 132 within compiler 130 may use one of several known techniques for making register allocation assignments.  The assignments represent an association of variable values used in a translation, or intermediate representation, of source code 122 to storage resources in a platform 150 or 152.  These storage resources may include register files 104a-104b and a memory stack 126.” And further ¶26 “Core 102 may include a set of functional units 106a-106b and a corresponding dedicated register file 104a-104b for different instruction types.  In one embodiment, a register file dedicated for use by a given instruction type may only be directly accessed by instruction of the given type.  For example, in one embodiment, a register file dedicated for use by integer type instructions (and which may be referred to as an "integer register file") cannot be directly accessed by floating point instructions.  Similarly, a register file dedicated for use by floating point instructions (e.g., a floating point register file), cannot be directly accessed by non-floating point instructions.  The different instruction types may include integer, floating-point, multimedia, cryptography, or otherwise.  Therefore, in one embodiment, functional units 106a and a register file 104a may correspond to integer instructions.  Functional units 106b and a register file 106b may correspond to floating-point instructions, and so forth.  A register file is a set of registers, which are used to stage data between memory and the functional units on the chip.  The register file may be part of the architecture, or the instruction set architecture (ISA), and, therefore, may be referred to as architecture or architected registers.  The register file is visible to the programmer and the compiler.  A modern register file is typically implemented with fast static random-access-memory (RAM) that has multiple dedicated read and write ports.”)


and wherein the allocated register of each variable corresponds with the determined register type determined therefor.  (See e.g. ¶¶26,30 above). 

Regarding dependent claims, Kalogeropulos further teaches:
4. The compiler of claim 1, wherein the executable code generator is configured to select the register type to be allocated for each variable by determining which of the register types accommodate execution time needs for each variable.  (See e.g. Fig. 4 determining the live execution times of variables in determining which register location a variable may be stored in, e.g. ¶¶5.43-45)

5. The compiler of claim 1, wherein the executable code generator is configured to receive intermediate code generated by the compiler, wherein selecting the register type to be allocated for each variable comprises determining how the variable is used in the intermediate code.  (See e.g. ¶30 describing an intermediate representation in the compilation technique). 

6. The compiler of claim 5, wherein the executable code generator is configured to select the register type to be allocated for each variable by determining which of the register types accommodate execution time needs for each variable.  (See e.g. Fig. 4 determining the live execution times of variables in determining which register location a variable may be stored in, e.g. ¶¶5.43-45)

7. The compiler of claim 6, wherein the executable code generator is configured to select the register type to be allocated for a particular variable by determining that more than one register type accommodates the execution time needs of the particular variable.  (See e.g. determining which of a plural register locations to allocate for a variable based on the live ranges of execution time for a variable in e.g. ¶30). 

9. The compiler of claim 7, wherein the executable code generator is configured to select the register type to be allocated for a particular variable by selecting one of the register types that accommodate the execution time needs of the particular variable based on preserving an unused state of a register file having registers of one of the register types that accommodate the execution time needs of the particular variable.  (See e.g. ¶46 describing accommodating execution live range times for the variables in register allocation e..g based on cost analysis or other assignment algorithms therein)

10. The compiler of claim 1, wherein the executable code generator is further configured to allocate registers of a first register type to variables determined for the first register type as a first register allocation problem, and to allocate registers of a second register type to variables determined for the second register type as a second register allocation problem. (See e.g. ¶¶26-,30 above and 43-45). 

Claims 11,14-17,19,and 20 are rejected on the same basis as claims 1,4-7, 19 and 10 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3,8,12,13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Kalogeropulos” (US PG Publication 2011/0161945) as applied above and further in view of “Wang” (2009/0177876).

Regarding claim 2, Kalogeropulos further teaches:

2. The compiler of claim 1, wherein the group of register types comprises: first registers of a first register file comprising a first number of read and write ports, (¶26 above) and second registers of a second register file comprising a second number of read and write ports, (¶26 above) 
Kalogeropulos does not teac, but Wang teaches: wherein the first and second numbers of read and write ports are different.  (¶78 “The first steps in generating a register file are to determine the number of read and write ports, assign pipeline stages to the ports, and assign operands to the ports.  Many algorithms could be used to do these operations, each resulting in different speed and area tradeoffs.”)

In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Kalogeropulos with those of Wang as each is directed to compilation techniques with register allocation and Wang recognized “there is a need in the art to support the addition of new register files that are configurable in width and in number of read and write ports.”(¶4). 

Regarding Claim 3, Kalogeropulos does not teach, but Wang teaches: 
3. The compiler of claim 1, wherein the executable code generator is configured to select the register type to be allocated for each variable by determining how many read and write ports the register allocated to each variable will need when executed.  (¶78 “The first steps in generating a register file are to determine the number of read and write ports, assign pipeline stages to the ports, and assign operands to the ports.  Many algorithms could be used to do these operations, each resulting in different speed and area tradeoffs.”)

In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Kalogeropulos with those of Wang as each is directed to compilation techniques with register allocation and Wang recognized “there is a need in the art to support the addition of new register files that are configurable in width and in number of read and write ports.”(¶4). 

Regarding Claim 8, Kalogeropulos does not teach, but Wang teaches: 
8. The compiler of claim 7, wherein the executable code generator is configured to select the register type to be allocated for a particular variable by selecting one of the register types that accommodate the execution time needs of the particular variable based on the selected register type requiring less power to operate than other register types that accommodate the execution time needs of the particular variable.  (¶99 “Even though the above write-port assignment procedure minimizes the data staging cost, it can be further refined to optimize other cost criteria such as power consumption.”)
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Kalogeropulos with those of Wang as each is directed to compilation techniques with register allocation and Wang recognized “there is a need in the art to support the addition of new register files that are configurable in width and in number of read and write ports.”(¶4). 

Claims 12,13, and 18 are rejected on the same basis as claims 2, 3, and 8 respectively herein. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references in the attached PTO-892 form include additional prior art relevant to applicant’s disclosure relating to register allocation methods in compilation systems.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
5/4/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191